Filed 9/28/22 P. v. Gray CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B317083

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BA446306)
         v.

THOMAS SHAULT GRAY,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mildred Escobedo, Judge. Reversed and
remanded with directions.
      Sally Patrone Brajevich, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Michael J. Wise,
Deputy Attorneys General, for Plaintiff and Respondent.
                    _______________________
       In 2018 a jury convicted Thomas Shault Gray of attempted
robbery, attempted voluntary manslaughter, and shooting at an
occupied motor vehicle. The jury found true the gang allegation
on the attempted robbery count and the firearm allegations on
the counts for attempted manslaughter and shooting at an
occupied motor vehicle. On appeal, we affirmed the judgments of
conviction but reversed the sentence based on multiple
sentencing errors. (People v. Gray (Feb. 23, 2021, B297332)
[nonpub. opn.] (Gray I).) On remand, the trial court resentenced
Gray, imposing the same sentence of 17 years eight months.
Gray again appealed.
       Gray contends, the People concede, and we agree the trial
court erred in imposing the firearm enhancement under Penal
Code section 12022.5, subdivision (a),1 on count 3 for shooting at
an occupied motor vehicle. However, the People argue Gray
forfeited his challenge to imposition of the firearm enhancement
because he did not argue in his first appeal that section 12022.5,
subdivision (a), did not apply to the offense, and further, Gray
agreed with the People that the trial court should have imposed
the section 12022.5, subdivision (a), firearm enhancement instead
of the firearm enhancement under section 12022.53,
subdivision (b). We reject the People’s contention, again reverse
the sentence, and remand for a full resentencing hearing.
       Gray also contends and we agree the trial court must
consider on remand retroactive changes to the law that have
taken effect since the initial resentencing hearing, including but
not limited to changes to section 1170, subdivision (b), enacted by


1       Further undesignated statutory references are to the Penal
Code.




                                 2
Senate Bill No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731,
§§ 1.3, 3(c)) (Senate Bill 567) and Assembly Bill No. 124 (2021-
2022 Reg. Sess.) (Stats. 2021, ch. 695, §§ 5-6) (Assembly Bill 124).
Further, Gray is entitled to custody credit for the actual time he
spent in custody from the time of his arrest up to and including
the new resentencing date. Gray also argues, the People concede,
and we agree the trial court erred in imposing a $10 crime
prevention fine for his attempted robbery conviction. Further,
Gray asserts the trial court erred in imposing fines and fees that
were not orally pronounced and he does not have the ability to
pay the assessments, fines, and fees that were imposed.
       We agree the court must afford Gray an opportunity at the
resentencing hearing on remand to request a hearing and present
evidence demonstrating his inability to pay the assessments,
fines, and fees that were imposed or suspended. (People v.
Belloso (2019) 42 Cal.App.5th 647, 662, review granted Mar. 11,
2020, S259755; People v. Dueñas (2019) 30 Cal.App.5th 1157,
1168-1169, 1172). In addition, the trial court must ensure the
minute order and abstract of judgment correctly reflect Gray’s
conviction for attempted second degree robbery, any
enhancements imposed, and the oral pronouncement of
assessments, fines, and fees.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Trial, Sentencing, and Prior Appeal
       As we described in our opinion in Gray I, supra, B297332,
on the afternoon of April 29, 2016 Dareante Fisher and his
girlfriend, Christina Antonio, went in Antonio’s car to shop for
jewelry. After Fisher and Antonio left the store, a few blocks




                                 3
away Dwayne Seymore (with Gray in the passenger seat) rear-
ended Antonio’s car. Fisher exited Antonio’s car to check for
damage, and Seymore ran up to Fisher and attempted to steal his
gold chains. Fisher pulled his BB gun from his waistband and
pointed it at Seymore. Seymore fled, and Gray exited Seymore’s
car with a gun. Gray crouched behind Seymore’s car door and
fired approximately three shots at Fisher. One shot hit Fisher in
the knee, and two shots hit Antonio’s car. Police officers heard
the gunshots and saw Gray shooting at Fisher. One detective
returned fire. Gray climbed into the driver’s seat of Seymore’s
car and drove away.
       A jury found Gray guilty of attempted robbery (count 1;
§§ 211, 664), attempted voluntary manslaughter as a lesser
included offense of attempted murder (count 2; §§ 187, subd. (a),
664), and shooting at an occupied motor vehicle (count 3; § 246).
The jury found the gang allegations true on count 1 (§ 186.22,
subds. (b)(1)(C) & (b)(5)) and the firearm allegations true on
counts 2 (§ 12022.5) and 3 (§ 12022.53, subds. (b)-(d)).
       On April 10, 2019 the trial court sentenced Gray to an
aggregate term of 17 years eight months in state prison. The
court selected count 3 for shooting at an occupied motor vehicle
as the base term and imposed the upper term of seven years, plus
10 years for the firearm enhancement under section 12022.53,
subdivision (b). The court exercised its discretion not to impose a
life term under section 12022.53, subdivision (d). On count 1 for
attempted robbery, the court imposed a consecutive term of eight
months (one-third of the middle term of two years) and imposed
and stayed the five-year gang enhancement under section 186.22,
subdivision (b)(1)(B). On count 2 for attempted voluntarily
manslaughter, the court imposed and stayed under section 654 a




                                4
consecutive term of two years four months, comprised of the
middle term of one year for attempted voluntary manslaughter,
plus the middle term for the firearm enhancement of one year
four months. In imposing the sentence, the trial court observed
that Gray and Seymore were prepared to “do whatever is
necessary to carry out the plan.” The court continued, “I cannot,
and I will not subject the public to any further violence or crime
from these two defendants.”
       On appeal, we affirmed the convictions but reversed
the judgment based on sentencing errors. (Gray I, supra,
B297332.) We reversed the jury’s true findings on the firearm
enhancements for shooting at an occupied motor vehicle under
section 12022.53, subdivisions (b) and (c), and the 10-year
sentence enhancement imposed under subdivision (b). We
reasoned shooting at an occupied motor vehicle (§ 246) is not an
offense identified in section 12022.53, subdivision (a), and thus is
not subject to enhancements under section 12022.53, subdivisions
(b) and (c). We noted that Gray and the People agreed that the
10-year firearm enhancement under section 12022.5, subdivision
(a), should be imposed instead, which would result in the same
sentence imposed by the trial court. However, we concluded “the
trial court is best positioned to evaluate Gray’s conduct and
determine his sentence on remand, including whether a three-,
four-, or 10-year firearm enhancement is appropriate.”
       With respect to the jury’s findings on the gang
enhancements for attempted robbery under section 186.22,
subdivisions (b)(1)(C) and (b)(5), we concluded the findings were
erroneous because attempted robbery is not a violent felony
under section 186.22, subdivision (b)(1)(C), and further, the
offense does not carry a life sentence that would make section




                                 5
186.22, subdivision (b)(5), apply. Instead, the five-year gang
enhancement for serious felonies under section 186.22,
subdivision (b)(1)(B), applied. Further, the court erred in staying
the sentence because it lacked this authority. We remanded for
the court to impose or strike the gang enhancement.

B.     Resentencing by the Trial Court
       The trial court resentenced Gray on December 9, 2021. The
court stated as to the firearm enhancement it had imposed on
count 3 for shooting at an occupied motor vehicle, “The
instruction of the remittitur is [to] resentence the defendant and
make a finding that the enhancement that I used in the original
sentence was not the appropriate enhancement. I cannot attach
a [section] 12022.53 enhancement to the underlying charge.
Hence, the appellate court has indicated that, pursuant to case
law, and pursuant to the facts in this case that were presented at
the jury trial to the jurors that the finding of [section] 12022.53
as true by the jurors also can attach to a finding of true to the
enhancement of a [section] 12022.5. ¶ . . . ¶ Therefore, the
sentence would be the original sentence, which we had
previously, of 17 years. It does not change the sentence at all.
The sentence remains as previous.”2 The court also struck the
gang enhancement pursuant to section 186.22, former
subdivision (g).
       Gray timely appealed.



2     The trial court later clarified the sentence remained
17 years eight months. The minute order states, “The allegation
pursuant to Penal Code section 12022.53(b) is amended to Penal
Code section 12022.5(a) imposing the 10 years.”




                                 6
                           DISCUSSION

A.     The Trial Court Erred in Imposing the Firearm
       Enhancement Under Section 12022.5, Subdivision (a), on
       Count 3
       Gray contends, the People concede, and we agree the trial
court erred in imposing the firearm enhancement under
section 12022.5, subdivision (a), on count 3 for shooting at an
occupied motor vehicle because that firearm enhancement does
not apply to a conviction for shooting at an occupied motor
vehicle. With exceptions not relevant here, section 12022.5,
subdivision (a), provides, “[A]ny person who personally uses a
firearm in the commission of a felony or attempted felony shall be
punished by an additional and consecutive term of imprisonment
in state prison for 3, 4, or 10 years, unless use of a firearm is an
element of that offense.” (Italics added.) Firearm use is an
element of the offense of shooting at an occupied motor vehicle.
(See § 246 [“[a]ny person who shall maliciously and willfully
discharge a firearm at an . . . occupied motor vehicle . . . is guilty
of a felony”]; People v. Blackburn (1999) 72 Cal.App.4th 1520,
1527 [“firearm use is a necessary element of the offense of
discharging a firearm at an occupied motor vehicle”].) Therefore,
the firearm enhancement under section 12022.5, subdivision (a),
cannot be imposed on count 3. (People v. Athar (2005) 36 Cal.4th
396, 402 [“the section 245, subdivision (a)(2), count was eligible
for the firearm-use enhancement of section 12022.5, subdivision
(a), while the section 246 count was not”]; People v. Kramer
(2002) 29 Cal.4th 720, 723, fn. 2 [section 12022.5, subdivision (a),
“provides generally that the enhancement does not apply if
firearm use is an element of the underlying offense, which




                                  7
precludes its application to the crime of discharging a firearm at
an occupied vehicle”].)
        The trial court’s imposition of the section 12022.5,
subdivision (a), enhancement on count 3 is an unauthorized
sentence that may be corrected even though it was raised for the
first time in this appeal. “An unauthorized sentence or one in
excess of jurisdiction is a sentence that ‘could not lawfully be
imposed under any circumstance in the particular case.’” (In re
G.C. (2020) 8 Cal.5th 1119, 1130; accord, People v. Rivera (2019)
7 Cal.5th 306, 348.) “The unauthorized sentence doctrine is
designed to provide relief from forfeiture for ‘obvious legal errors
at sentencing that are correctable without referring to factual
findings in the record or remanding for further findings.’” (People
v. Anderson (2020) 9 Cal.5th 946, 962; accord, G.C., at p. 1130
[“The rule exists because correction of sentencing error that is
evident from the record and needing no redetermination of facts
does not significantly impact the state’s interest in finality of
judgments.”].)
        The People contend Gray forfeited his challenge to the
unauthorized sentence and invited error because Gray argued in
Gray I that the 10-year section 12022.5, subdivision (a),
enhancement should be imposed on count 3 instead of the
enhancement under section 12022.53, subdivision (b). The People
rely on People v. Hester (2000) 22 Cal.4th 290, 295, in which the
Supreme Court held defendants may not challenge an
unauthorized sentence on appeal if they fail to object below
“[w]here the defendants have pleaded guilty in return for a
specified sentence” because “defendants who have received the
benefit of their bargain should not be allowed to trifle with the
courts by attempting to better the bargain through the appellate




                                 8
process.” However, as the People acknowledge, the sentence here
was imposed following a trial, not a plea bargain. Thus, Gray did
not bargain for or receive any benefit from the imposition of the
10-year section 12022.5, subdivision (a), enhancement because it
resulted in the same aggregate term of 17 years eight months at
resentencing.
       The People also argue the law of the case doctrine bars
review of the unauthorized sentence. “Under the doctrine of the
law of the case, a principle or rule that a reviewing court states in
an opinion and that is necessary to the reviewing court’s decision
must be applied throughout all later proceedings in the same
case, both in the trial court and on a later appeal.” (People v.
Jurado (2006) 38 Cal.4th 72, 94; accord, People v. Turner (2004)
34 Cal.4th 406, 417.) “[B]ut we do not apply [the doctrine] when
an intervening decision has altered or clarified the controlling
rules of law, or when the rule stated in the prior decision was a
‘“manifest misapplication”’ of the law resulting in “substantial
injustice.”’” (Jurado, at p. 94; see Turner, at p. 417.) Here, the
law of case doctrine does not apply because imposition of the 10-
year section 12022.5, subdivision (a), enhancement on count 3 is
a misapplication of law that results in a substantial injustice.
       We reverse the 10-year section 12022.5, subdivision (a),
enhancement on count 3 and remand for full resentencing. (See
People v. Valenzuela (2019) 7 Cal.5th 415, 424-425 [“[T]he full
resentencing rule allows a court to revisit all prior sentencing
decisions when resentencing a defendant.”]; People v. Buycks
(2018) 5 Cal.5th 857, 893 [“[W]hen part of a sentence is stricken
on review, on remand for resentencing ‘a full resentencing as to
all counts is appropriate, so the trial court can exercise its
sentencing discretion in light of the changed circumstances.’”].)




                                 9
B.     At the Resentencing Hearing, the Trial Court Must Apply
       Amended Section 1170, Subdivision (b), and Other
       Ameliorative Changes in the Law
        “Senate Bill 567 amended section 1170, subdivision (b) to
specify that, when a sentencing court chooses a term from a
statutory triad, the chosen term shall not exceed the middle term,
unless the facts supporting the aggravating circumstances are
(1) established by the defendant’s stipulation to them, (2) proven
to a jury (or to a court, if jury is waived) beyond a reasonable
doubt, or (3) based on prior convictions evidenced by a certified
record of conviction. (Stats. 2021, ch. 731, §§ 1.3, 3(c), adding
Pen. Code, § 1170, subd. (b)(1)-(3), by amendment.)” (People v.
Jones (2022) 79 Cal.App.5th 37, 44; accord, People v. Lopez (2022)
78 Cal.App.5th 459, 464.)
       In addition, “Assembly Bill 124 made a low-term sentence
presumptively appropriate under specified circumstances,
including where the defendant’s experience of psychological or
physical trauma was a ‘contributing factor’ to the defendant’s
commission of the offense. (§ 1170, subd. (b)(6)(A).) Where the
presumption applies, the trial court may impose a higher
sentence only if it finds ‘the aggravating circumstances outweigh
the mitigating circumstances [so] that imposition of the lower
term would be contrary to the interests of justice.’ (§ 1170,
subd. (b)(6).) Even where the presumption does not apply
because there is no evidence that the circumstances listed in
paragraph (6) are present, the trial court retains discretion to
impose the lower term. (§ 1170, subd. (b)(7).)” (People v. Gerson
(2022) 80 Cal.App.5th 1067, 1095; accord, People v Banner (2022)
77 Cal.App.5th 226, 239.)




                               10
       Gray contends, the People concede, and we agree Senate
Bill 567 and Assembly Bill 124 apply retroactively to Gray’s
nonfinal convictions because they took effect while Gray’s appeal
was pending. (See People v. Gerson, supra, 80 Cal.App.5th at p.
1095 [“Assembly Bill 124 applies retroactively to nonfinal cases
on direct appeal.”]; People v. Jones, supra, 79 Cal.App.5th at p. 45
[defendant was “entitled to retroactive application of the
ameliorative changes effected by Senate Bill 567”]; People v.
Lopez, supra, 78 Cal.App.5th at p. 465 [Senate Bill 567 applies
retroactively]; People v Banner, supra, 77 Cal.App.5th at p. 240
[“We agree with the parties Assembly Bill 124 applies
retroactively to nonfinal cases on direct appeal.”]; People v. Flores
(2022) 73 Cal.App.5th 1032, 1039 [“The People correctly concede
the amended version of section 1170, subdivision (b) that became
effective on January 1, 2022, applies retroactively in this case as
an ameliorative change in the law applicable to all nonfinal
convictions on appeal.”]; see In re Estrada (1965) 63 Cal.2d 740,
745.)
       The People argue, however, that remand is not necessary
because the trial court primarily relied on Gray’s prior criminal
convictions in imposing the upper term of seven years on count 3
for shooting at an occupied motor vehicle, which is still a valid
basis for imposition of the upper term under section 1170,
subdivision (b)(3). Because we remand for a full resentencing, we
do not reach the People’s contention. On remand, in resentencing
Gray, the trial court must consider the amendments to section
1170, subdivision (b).3

3     The trial court on remand must also consider other
retroactive changes to the law since the initial sentencing. This




                                 11
includes Senate Bill No. 81 (2021–2022 Reg. Sess.) (Stats. 2021,
ch. 721, § 1), which in 2021 “amended section 1385 to specify
factors that the trial court must consider when deciding whether
to strike enhancements from a defendant’s sentence in the
interest of justice.” (People v. Sek (2022) 74 Cal.App.5th 657, 674;
see People v. Flowers (2022) 81 Cal.App.5th 680, 686.) Further,
Assembly Bill No. 518 (2021-2022 Reg. Sess.) (Stats. 2021,
ch. 441) amended section 654. Under former section 654,
subdivision (a), if the defendant could be punished in multiple
ways under different provisions of law, trial courts were required
to sentence the defendant under the provision that provided for
the longest potential term of imprisonment and to stay execution
of the other terms. Assembly Bill No. 518 removed the
requirement to impose the longest prison term and deleted the
reference to a stay of the other terms, leaving trial courts with
discretion to select the term to impose. (See Sek, at p. 673;
accord, People v. Jones, supra, 79 Cal.App.5th at p. 45.) In
addition, if the trial court on remand considers imposing the gang
enhancement on count 1 for attempted robbery, as suggested by
the People, the new requirements for the gang enhancement
established by Assembly Bill No. 333 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 699) would need to be met, potentially requiring
a new trial. Assembly Bill No. 333 “‘adds new elements to the
substantive offense and enhancements in section 186.22—for
example, by requiring proof that gang members “collectively
engage” in a pattern of criminal gang activity, that the predicate
offenses were committed by gang members, that the predicate
offenses benefitted the gang, and that the predicate and
underlying offenses provided more than a reputational benefit to
the gang . . . .’” (People v. Tran (Aug. 29, 2022, S165998) 2022
Cal. LEXIS 5119, *52-53; accord, People v. Delgado (2022) 74
Cal.App.5th 1067, 1087; Sek, at p. 665.) As the Supreme Court
recently held in Tran, the substantive changes to the elements of




                                12
C.    The Trial Court Must Recalculate Gray’s Custody Credits
      Gray contends and we agree that the trial court erred in
not including in calculation of Gray’s custody credits the actual
time he spent in custody (including in prison) prior to the
resentencing hearing. “When, as here, an appellate remand
results in modification of a felony sentence during the term of
imprisonment, the trial court must calculate the actual time the
defendant has already served and credit that time against the
‘subsequent sentence.’” (People v. Buckhalter (2001) 26
Cal.4th 20, 23; accord, People v. Sek (2022) 74 Cal.App.5th 657,
673; see § 2900.1 [“Where a defendant has served any portion of
his sentence under a commitment based upon a judgment which
judgment is subsequently declared invalid or which is modified
during the term of imprisonment, such time shall be credited
upon any subsequent sentence he may receive upon a new
commitment for the same criminal act or acts.”].)
      At the April 10, 2019 sentencing, Gray was awarded 1,239
days of presentence custody credit comprised of 1,077 actual
days, plus 162 days conduct credits. When Gray’s attorney
inquired at the December 9, 2021 resentencing hearing whether
Gray’s custody credits should be modified, the trial court
responded, “We’re not touching the custody credits because they
are calculated from the date he was sentenced, and those
remain.” This was error. On remand, the court must recalculate


a gang enhancement apply retroactively. (Tran, at p. *52; see
Delgado, at p. 1087.)




                               13
Gray’s presentence custody credits to reflect the actual days of
custody from his arrest on April 29, 2016 up to and including the
new resentencing date. (People v. Denman (2013) 218
Cal.App.4th 800, 814 [“Calculation of custody credit begins on the
day of arrest and continues through the day of sentencing.”]; see
§ 2900.5, subd. (a) [“In all felony and misdemeanor convictions,
either by plea or by verdict, when the defendant has been in
custody, including, but not limited to, any time spent in a jail,
. . . all days of custody of the defendant, . . . shall be credited upon
his or her term of imprisonment.”].)
          The People’s contention that Gray was not entitled to
additional custody credits confuses credit for actual time served
with conduct credits. With respect to his time in custody
following the initial sentencing, Gray was entitled to actual
custody time but not conduct credits. As the Buckhalter court
explained, when a trial court resentences a convicted felon
following a remand to correct sentencing errors, the defendant
“cannot earn good behavior credits under the formula specifically
applicable to persons detained in a local facility, or under
equivalent circumstances elsewhere, ‘prior to the imposition of
sentence’ for a felony. [Citations.] Instead, any credits beyond
actual custody time may be earned, if at all, only under the so-
called worktime system separately applicable to convicted felons
serving their sentences in prison.” (Buckhalter, supra, 26 Cal.4th
at p. 23.)




                                  14
D.     On Remand, the Trial Court Must Impose Only Applicable
       Assessments, Fines, and Fees and Afford Gray an
       Opportunity To Request an Ability-to-pay Hearing
       Gray contends the trial court erred in imposing fines and
fees that were not orally pronounced by the trial court and a fine
that does not apply to attempted robbery. Further, Gray argues
he does not have the ability to pay the assessments, fines and
fees that were imposed. The People assert, among other
arguments, that Gray forfeited his arguments by not raising
them below. We need not reach forfeiture because on remand the
trial court must impose only the applicable assessments, fines,
and fees; state on the record what it is imposing; and afford Gray
an opportunity to request an ability-to-pay hearing.
       The trial court imposed a $120 court operations assessment
($40 per count) (§ 1465.8, subd. (a)(1)), a $90 criminal conviction
assessment ($30 per count) (Gov. Code, § 70373), and a $10 crime
prevention fine (§ 1202.5, subd. (a)). The court also imposed a
$300 restitution fine (§ 1202.4, subd. (b)) and suspended a parole
revocation fine in the same amount (§ 1202.45).
       Gray argues, the People concede, and we agree the trial
court erred in imposing the $10 crime prevention fine (§ 1202.5)
based on Gray’s attempted robbery conviction. (People v.
Jefferson (2016) 248 Cal.App.4th 660, 663 [“attempted robbery is
not among the enumerated offenses for which a local crime
prevention programs fine may be imposed”].) The minute order
also listed fines, fees, and assessments not orally imposed by the
court, including a $2 criminal fine surcharge (§ 1465.7), a $26
penalty assessment, and a $3 DNA assessment, although the
fines were correctly deleted from the abstract of judgment. On
remand, the court should ensure that only the correct




                                15
assessments, fines, and fees are imposed, and that it orally states
what will be imposed.
       Gray also contends he is unable to pay the assessments,
fines, and fees because he uses a wheelchair and is indigent.
Gray is entitled at the resentencing hearing to request a hearing
and present evidence demonstrating his inability to pay the
assessments, fines, and fees that are imposed or suspended.
(People v. Belloso, supra, 42 Cal.App.5th at p. 662, review
granted Mar. 11, 2020, S259755; People v. Dueñas, supra,
30 Cal.App.5th at pp. 1168-1169, 1172.)4

                         DISPOSITION

      The trial court’s imposition of the firearm enhancement
under section 12022.5, subdivision (a), on count 3 for shooting at
an occupied motor vehicle and the $10 crime prevention fine
(§ 1202.5) on count 1 for attempted robbery are reversed. We
remand for full resentencing consistent with this opinion. At the
resentencing hearing, the court must consider applicable
retroactive changes in the law since the last resentencing
hearing, including but not limited to amendments pursuant to
Senate Bill Nos. 567 and 81 and Assembly Bill Nos. 124, 518, and
333. The court must also recalculate the custody credits to


4     Gray further argues the abstract of judgment must be
corrected to reflect a conviction for attempted second degree
robbery (not second degree robbery) and to delete the gang
enhancement on count 1, which was orally stricken by the trial
court. On remand the trial court must ensure the abstract of
judgment correctly reflects Gray’s conviction for attempted
second degree robbery and any enhancements imposed.




                                16
include the actual time Gray spent in custody from his arrest up
to and including the date of the new resentencing hearing.
Further, the court must afford Gray an opportunity to request a
hearing and present evidence demonstrating his inability to pay
the assessments, fines, and fees that are imposed or suspended.
In addition, the court must ensure the minute order and the
abstract of judgment correctly reflect Gray’s conviction for
attempted second degree robbery, any enhancements imposed,
and the oral pronouncement of assessments, fines, and fees.




                                    FEUER, J.

We concur:



     PERLUSS, P. J.



     SEGAL, J.




                               17